CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.




FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
This First Amendment to Asset Purchase Agreement (this “Amendment”) is entered
into and dated as of March 23, 2018 (the “Execution Date”), by and among CHS
Inc., a Minnesota cooperative corporation (“Seller”), and Par Hawaii, Inc., a
Hawaii corporation (“Buyer”). Each of Seller and Buyer are referred to in this
Amendment singularly as a “Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, the Parties, with Par Pacific Holdings, Inc. (solely for certain
limited purposes specified in the APA), entered into that certain Asset Purchase
Agreement, dated effective as of January 9, 2018 (the “APA”); and
WHEREAS, the Parties desire to memorialize certain mutual agreements relating to
certain amendments to the APA.
NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the Parties hereby agree as follows:
ARTICLE I.
AMENDMENTS


Section 1.1    APA Section 1.5(a), Purchase Price – Total Purchase Price.
Section 1.5(a) of the APA is deleted in its entirety and replaced with the
following:
“Total Purchase Price. The aggregate consideration for the sale, assignment,
transfer, conveyance and delivery by Seller of the Assets to Buyer at the
Closing shall be (i) an aggregate purchase price (collectively, the “Purchase
Price”), which shall be adjusted in accordance with Section 1.8, equal to the
sum of, (A) Seventy Million Dollars ($70,000,000.00) (the “Base Price”); plus
(B) the Estimated Inventory Value; plus or minus (C) the prorated amounts as
calculated pursuant to Sections 4.1(c) and 4.1(d); and minus (D) the Agreed
Location Value of any Rejected Properties (collectively, the “Closing Cash
Payment”) and (ii) the assumption of the Assumed Liabilities, in each case
without duplication.”
Section 1.2    APA Section 1.9, Introductory Paragraph, Physical Count Inventory
Procedures. The introductory paragraph of Section 1.9 of the APA is deleted in
its entirety and replaced with the following:






DMNORTH #6390309 v4

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.




“Seller and Buyer agree that a physical count of the Inventory (other than
Petroleum Inventory and Cash Inventory) at each Station Property (the “Physical
Inventory”) was taken by Retail Inventory Services Ltd. (the “Inventory Firm”)
on or about February 24, 2018 to February 28, 2018 and the physical count
related to the Petroleum Inventory and the Cash Inventory shall be taken as
close as possible to the Cut-over Time. The fee charged by the Inventory Firm
will be borne equally by Seller and Buyer. Unless otherwise agreed in writing by
Seller and Buyer, the procedures for conducting the Inventory count and valuing
the Inventory are set forth in this Section 1.9.”
Section 1.3    APA Section 1.9(a) Physical Count Inventory Procedures — Cut-over
Time. Section 1.9(a) of the APA is deleted in its entirety and replaced with the
following:
“Cut-over Time. Transfer of Inventory and operations at each Station Property
and transfer of ownership of any Assets in connection therewith will be
effective as of 11:59 p.m., Central time on the Closing Date (the “Cut-over
Time”). All deliveries of Inventory to, and all sales of Inventory at, the
Station Property before the Cut-over Time shall be for the benefit of and
chargeable to the account of Seller and after the Cut-over Time shall be for the
benefit of and chargeable to the account of Buyer. To the extent that the count
of the Physical Inventory at the Station Property occurs before the Cut-over
Time, the amount of Merchandise Inventory, Supplies Inventory and Petroleum
Inventory determined for the Station Property shall be adjusted to reflect any
deliveries and sales between the time of the actual count or measurement of
Merchandise Inventory, Supplies Inventory and Petroleum Inventory and the
Cut-over Time.”
Section 1.4    APA Section 1.9(b)(iii) Physical Count Inventory Procedures —
Physical Inventory Procedures — Petroleum Inventory. Section 1.9(b)(iii) of the
APA is deleted in its entirety and replaced with the following: [***]
Section 1.5    APA Section 1.10 Closing Date. Section 1.10 of the APA is deleted
in its entirety and replaced with the following:
“Closing Date. Unless this Agreement shall have been terminated and the
Transactions have been abandoned pursuant to Section 7.1, the closing with
respect to the transactions contemplated hereby (the “Closing”) shall take place
at the offices of the Escrow Agent at 10:00 a.m., local time on a Business Day
that is not later than three (3) Business Days after the satisfaction or, to the
extent permitted by applicable Law and the terms of this Agreement, waiver in
writing of all of the conditions to the Closing set forth in Sections 5.1 and
5.2 (other than those conditions which by their terms are intended to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permitted by applicable Law and the terms of this Agreement, waiver of those
conditions). The Closing may occur by the electronic


2


DMNORTH #6390309 v4

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.




exchange of documents, or at such other time and place as the Parties shall
agree upon, but in no event later than the Outside Date. The actual date of the
Closing is referred to in this Agreement as the “Closing Date.” Notwithstanding
any other provision hereof, the Closing will be deemed effective for accounting,
tax and all other purposes as of 11:59 p.m., Central time, on the Closing Date.”
Section 1.6    APA Section 3.3(a) Further Actions; Consents. Section 3.3(a) of
the APA is deleted in its entirety and replaced with the following:
“Subject to the terms and conditions of this Agreement, the Parties shall use
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate and make effective, as soon as practicable, the
Transactions, including using all commercially reasonable efforts to obtain
prior to the Closing Date all consents of parties to Contracts (other than with
respect to the Lease Consents which are addressed in Section 3.3(b)) with Seller
with respect to the Business that are necessary for the consummation of the
Transactions. Notwithstanding the foregoing, neither Party shall be required to
make any payments or any other economic concessions to comply with this Section
3.3(a).”
Section 1.7    APA Section 4.3 Post Closing Access to Information. Section 4.3
of the APA is deleted in its entirety and replaced with the following:
(a)
For a period of seven (7) years after the Closing Date, Seller shall provide,
and shall cause its appropriate personnel to provide, when reasonably requested
to do so by Buyer, access to all Tax, financial and accounting records of or
relating exclusively to the Assets, the Assumed Liabilities or the Business
(excluding the Books and Records provided to Buyer in connection with the
Closing) and the right to make copies or extracts therefrom at its expense,
provided, however, notwithstanding anything to the contrary in this Agreement
(including Section 4.1(a)), Buyer shall not have access to any documentation of
Seller to the extent it contains information of Seller not exclusively related
to the Business (and, for the avoidance of doubt, Buyer shall not have access to
any information, records or documents relating to Liabilities for Taxes or
potential Liabilities for Taxes of Seller except to the extent exclusively
related to the Business). Likewise, Buyer shall maintain the Books and Records
for a period of seven (7) years following the Closing Date and shall make such
records available to Seller for inspection or copying at Seller’s expense.
During such seven (7) year period, neither Party shall, nor shall it permit its
Affiliates to, intentionally dispose of, alter or destroy any such books,
records and other data without giving thirty (30) calendar days’ prior written
notice to the other Party and permitting such other Party, at its expense, to
examine, duplicate or repossess such



3


DMNORTH #6390309 v4

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.




records, files, documents and correspondence; provided, however, that the
Parties shall be permitted to dispose of books, records and other data to the
extent permitted by applicable Law and in compliance with such Party’s ordinary
course document retention policies and procedures.
(b)
For a period of 90 days after the Closing Date, Buyer shall provide, and shall
cause its appropriate personnel to provide, when reasonably requested to do so
by Seller, access to video monitoring records with respect to the Station
Properties for the period commencing on the Effective Date and ending on the
Closing Date and the right to make copies thereof at Seller’s expense.

(c)
Notwithstanding anything in this Section 4.3 to the contrary, neither Party
shall be required to provide access to or to disclose information where such
access or disclosure would jeopardize the attorney-client privilege of such
Party or violate any Law applicable to such Party or the confidentiality
provisions of any contract or agreement to which such Party is a party on the
Effective Date.

Section 1.8    APA Section 4.16(a) Transition Matters. Section 4.16(a) of the
APA is hereby amended by deleting the word “applicable” in front of “Cut-over
Time” each time it appears in the provision.










Section 1.9    APA Section 9 Definition of “Reimbursed Transaction Expenses.”
The definition of “Reimbursed Transaction Expenses” in Section 9 is deleted in
its entirety and replaced with the following: [***]










4


DMNORTH #6390309 v4

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.






Section 1.10    APA Exhibit G — Inventory Procedures, Item 3. Section 3 of
Exhibit G to the APA is deleted in its entirety and replaced with the following:
[***]
ARTICLE II.
MISCELLANEOUS


Section 2.1Incorporation. Section 8.6 of the APA, Section 8.10 of the APA and
Section 8.11 of the APA are hereby incorporated into this Amendment mutatis
mutandis.
Section 2.2Counterparts. This Amendment may be executed in one or more
counterparts (including by means of facsimile or electronic delivery), each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
Section 2.3Ratification. Except as amended hereby, the APA shall remain in full
force and effect as previously executed, and the Parties hereby ratify the APA
as supplemented hereby.
[Signature pages follow]




5


DMNORTH #6390309 v4

--------------------------------------------------------------------------------


CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Execution
Date, but effective for all purposes as of the Effective Time.
SELLER:


CHS INC.




By: /s/ Daniel Ostendorf
Name: Daniel Ostendorf
Title: SVP Energy Finance


 
 



 



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.






BUYER:
 
PAR HAWAII, INC.






By: /s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer
















